DETAILED ACTION

Response to Amendment
Claims 1-22 are pending. Claims 21-22 are new.

Response to Arguments
Applicant's arguments see page 6, filed 18 August, 2021, with respect to the double patenting rejections of claims 1-11 have been fully considered but they are not persuasive. Applicant indicates the rejections are “overcome in view of the arguments presented herein”, but the only arguments presented are with reference to the 35 USC 103 rejections below. The 35 USC 103 rejections are addressed below. As the applicant does not expand upon the double patenting rejection argument, these rejections are maintained.
Applicant's arguments see pages 6-9, filed 18 August, 2021, with respect to the 35 USC 103 rejection of claims 1, 12 and 18 have been fully considered but they are not persuasive. Applicant first argues: 
Claim 1 recites "identifying, within a selected section of the teeth [of the digital model], 
occlusal surfaces of the teeth that are flatter relative to other occlusal surfaces of the teeth," 
whereas Lauren merely discloses forming a "contact plane" between "contact points" on adjacent teeth where the contact plain represents the "flattest possible surface through all the contact points."
Examiner disagrees. With both the claim and the reference, a flattest surface is found between surfaces. Lauren describes these as between contact points, but the contact points are interpreted as occlusal surfaces, as supported by Lauren on page S131: “Contact points are defined in the software by clicking on the surface of the contact cast. Because the designer cannot precisely locate the point, software is used to optimize, or relocate, points to ideal positions. This ensures design consistency and allows the designer to concentrate on which cusps should be in contact. For cases with relatively normal curves of Spee, point optimization based on the occlusal plane of the contact cast.” Therefore Lauren teaches the limitation “identifying, within a selected section of the teeth [of the digital model], occlusal surfaces of the teeth that are flatter relative to other occlusal surfaces of the teeth”.
With respect to arguments: 
Claim 1 also recites "marking the dental aligner with the marking [among the flatter 
surfaces] based on the best fit determination," whereas Lauren merely discloses marking the 
digital model of a dental aligner with "guidance markers" along the "contact plane" to define the 
extent of ramps between teeth so that the occlusal surface has a "gentle rate of disclusion." 
Lauren at S132. In other words, claim 1 of the present application explicitly recites marking a 
dental aligner, whereas Lauren merely discloses adding markers to a digital model of teeth and 
not actually marking a dental aligner.
Examiner disagrees. First, the claim never specifies the marking has to be a final output marking printed onto on a physical dental aligner. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the implied physical component of the marking of a non-model dental aligner) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Secondly, examiner notes as the splint is ultimately physically fabricated after modeling, the markings that are on the dental model would also likely be transferred into the physical splint, making their incorporation at a minimum obvious, especially as the term “marking” is not explicitly defined, therefore the changes to the topology of the fabricated splint itself could be interpreted as a marking. 
Applicant’s arguments, see page 9, filed 18 August, 2021, with respect to the 35 USC 103 rejection of claims 4, 14 and 20, in particular, the argument advanced that the cited passage teaches away from using polygons, have been fully considered and are persuasive.  The 35 USC 103 rejection of claim 4 has therefore been withdrawn. As no closer prior art was found, this claim is also no longer rejected under 35 USC 103, however the non-statutory double patenting rejection remains as noted above.
All other arguments are by similarity or dependency and are addressed by the above. It is noted the claims sheet has been adjusted to correct the typo as the claims are all rejected rather than some claims being objected, as the claims are all rejected under the non-statutory double patenting rejection. The claim status will be back to objected upon filing of the terminal disclaimer.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 (and by dependency, claims 2-11, 21 and 22) is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10482192. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are a broader version of the claims in US 10482192 B1.

Current Application
A method for marking a dental aligner comprising: receiving a digital model 
corresponding to a dental aligner, the digital model including a dental arch comprising a plurality of teeth;  identifying, within a selected section of the teeth, occlusal surfaces of the teeth that are flatter relative to other occlusal surfaces of the teeth;  determining a best fit for a marking among 
U.S. Patent No. 10482192
A method for marking a dental aligner comprising: receiving a digital model corresponding to a dental aligner, the digital model including a dental arch comprising a plurality of teeth;  determining whether a section of teeth on a right side or a left side of the dental arch includes flatter occlusal surfaces and selecting the section with the flatter occlusal surfaces; identifying surfaces on the teeth of the selected section that are flat relative to other surfaces on the teeth of the selected section;  determining a line of best fit between the flat surfaces;  and marking the dental aligner with a marking based on the line of best fit


Claim 12 (and by dependency, claims 13-17) is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10482192. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are a broader version of the claims in US 10482192 B1.

Current Application
A system for marking a dental aligner comprising: a processing circuit comprising at least one processor and a memory storing instructions that, when executed by the at least one processor, cause the processing circuit to: receive a digital model corresponding to a dental aligner, the digital model including a dental arch comprising a plurality of teeth;  identify, within a selected section of the teeth, occlusal surfaces of the 
the dental aligner with the marking based on the best fit determination
U.S. Patent No. 10482192
A system for marking a dental aligner comprising: a processing circuit 
comprising at least one processor and a memory storing instructions that, when 
executed by the at least one processor, causes the processing circuit to: receive a digital model corresponding to a dental aligner, the digital model including a dental arch comprising a plurality of teeth;  determine whether a section of teeth on a right side or a left side of the dental arch includes flatter occlusal surfaces and select the section with the flatter occlusal surfaces;  identify flat surfaces on the teeth of the selected section that are 
flat relative to other surfaces on the teeth of the selected section;  and determine a line of best fit between the flat surfaces;  and a marking system configured to mark the dental aligner with a marking based on the line of best fit


Claim 18 (and by dependency, claims 19 and 20) is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10482192. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are a broader version of the claims in US 10482192 B1.

Current Application
A memory storing instructions that, when executed by a processor, cause a system to: receive a digital model corresponding to a dental aligner, the digital model including a dental arch comprising a plurality of teeth;  

best fit determination to a marking system configured to mark the dental aligner with the marking based on the best fit determination
U.S. Patent No. 10482192
A memory storing instructions that, when executed by a processor, cause a system to: receive a digital model corresponding to a dental aligner, the digital model including a dental arch comprising a plurality of teeth;  
determine whether a section of teeth on a right side or a left side of the dental arch includes flatter occlusal surfaces and select the section with the flatter occlusal surfaces;  identify surfaces on the teeth of the selected section that are flat relative to other surfaces on the teeth of the selected section;  determine a line of best fit between the flat surfaces;  and provide 
the line of best fit to a marking system configured to mark the dental aligner 
with a marking based on the line of best fit




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 12, 13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lauren et al. (IDS: “A new computer-assisted method for design and fabrication of occlusal splints”).

Regarding claims 1, 12 and 18, Lauren et al. disclose a method for marking a dental aligner comprising, system for marking a dental aligner comprising: a processing circuit comprising at least one processor and a memory storing instructions that, when executed by the at least one processor, cause the processing circuit to, and memory storing instructions that, when executed by a processor, cause a system to: receiving a digital model corresponding to a dental aligner, the digital model including a dental arch comprising a plurality of teeth (custom software is used to articulate and design flat-plane and full-coverage splints with guidance ramps, abstract, 3D relationship between the arches is used to locate the maxillary arch after using the mandibular arch to locate a hinge axis, S131, Mandibular arch with contact points, surface normals, and the perpendicular circular islands, The designed splint is saved as a 3D surface file that is directly imported into PowerMILL CAM software, pS132, Flat-plane maxillary arch splint, pS133 [see also teeth and arches in Figures]); identifying, within a selected section of the teeth, occlusal surfaces of the teeth that are flatter relative to other occlusal surfaces of the teeth (“After a contact point is defined, a surface normal is computed, and a perpendicular circular “island” of controlled diameter is constructed. Figure 3, A, shows contact points, surface normals, and perpendicular circular islands. A best-fit plane is passed through all the islands to form a contact plane. This plane is the flattest possible surface through all the contact points”, pS132); determining a best fit for a marking among the flatter surfaces (Best-fit contact plane passing through the islands curves down from the canine to the premolar island, pS132); and 

Lauren et al. do not use the term “digital model”. It would have been obvious at the time of filing to one of ordinary skill in the art there is a digital model, as Lauren et al. describe using software and a CAD program to save a 3D surface in the computer, which has to be a type of digital model. 

Regarding claims 2, 13 and 19, Lauren et al. disclose the method, system and memory of claims 1, 12 and 18. Lauren et al. further disclose the selected section of the teeth is a section of rear teeth ([molars shown in figures] “When selecting contacts, the design technician can select points that give the flattest overall surface, especially for points on molars”, pS134).

Regarding claim 3, Lauren et al. disclose the method of claim 2. Lauren et al. further disclose 
the selected section of the teeth is a section of molars and premolars ([molars shown in figures] “When selecting contacts, the design technician can select points that give the flattest overall surface, especially for points on molars”, pS134).
 
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lauren et al. (IDS: “A new computer-assisted method for design and fabrication of occlusal splints”) as applied to claims 1 and 12 above, further in view of Wu et al. (IDS: US 9414897 B2).

Regarding claims 8 and 16, Lauren et al. disclose the method and system of claims 1 and 12. Lauren et al. further partly disclose determining a best fit for the marking comprises determining a line of best fit between at least a subset of the flatter occlusal surfaces (A best-fit plane is passed through all the islands to form a contact plane, pS132) [looked at from a 2D perspective a plane would appear as a line] however, another reference is provided to make this explicit.
 
Wu et al. teach determining a best fit for the marking comprises determining a line of best fit between at least a subset of the flatter occlusal surfaces (“An occlusal archform can be created from occlusal points in a jaw.  An occlusal point can be detected for each tooth based on tooth type.  For a lower incisor, the occlusal point can be detected by finding a facial plane that best fits the buccal vertices of the incisor, detecting the ridge vertices that are highest points in a direction from root-to-ridge of the incisor for different directions along the ridge, project ridge vertices into the facial plane, use a line to best fit the projected ridge vertices (e.g., the ridge line of the tooth), detect the tip point (e.g., the highest vertex near the facial axis point), and project the top point to the ridge line as the occlusal point”, col. 5, lines 20-35, using a line to best fit all facial middle vertices, and projecting the tip point into the facial middle line to get the occlusal point, col. 5, lines 45-55, “An occlusal plane for each jaw in the virtual dental model can be created. A normal of an occlusal plane can be defined as a Z-direction of an arch coordinate system.  Crown centers can be projected into the occlusal plane.  Middle points of paired crown centers (e.g., crown centers of left and right second molars) can be computed.  A line that is best fit to the middle points can be defined as the Y-axis”, col. 5, line 65 – col. 6, line 10).

Lauren et al. and Wu et al. are in the same art of occlusal surfaces (Lauren et al., abstract; Wu et al., col. 5, lines 20-35). The combination of Wu et al. with Lauren et al. will enable using a line of best fit as a version of the best fit described by Lauren et al. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the line of Wu et al. with the best fit of Lauren et al. as this was known at the time of filing, the combination would have predictable results, and as Wu et al. indicate, “A number of embodiments of the present disclosure can provide an automatic final position setup with minimal manual adjustment for a virtual dental model.  Minimal manual adjustment can include simple manual adjustment functions to fine tune an "ideal" result for the final position setup rather than manual inputs of a number of features, such as archform adjustment, symmetry occlusal archform, local tooth position, inter-proximal reduction (IPR), anterior and posterior occlusion, biting simulation, among other features.  One or more embodiments of the present disclosure can include automatic IPR design, fast crowding computation, fast collision depth detection, anterior and/or posterior occlusion measurement, and/or biting simulation, among other features” (col. 2, lines 50-68), thereby ensuring the ideally fit appliance design in the invention of Lauren et al. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lauren et al. (IDS: “A new computer-assisted method for design and fabrication of occlusal splints”) and Wu et al. (IDS: US 9414897 B2) as applied to claim 8 above, further in view of Sampson (“Dental arch shape: a statistical analysis using conic sections”, 1981).

Regarding claim 9, Lauren et al. and Wu et al. disclose the method of claim 8. Lauren et al. and Wu et al. do not disclose determining the line of best fit comprises: determining a centroid 

Sampson teaches determining the line of best fit comprises: determining a centroid for each flat surface; and determining the line of best fit between at least a subset of the centroids (Examples of conic arcs fit to tooth centroids by the iterative refinement of the Bookstein algorithm. For dental arches I specify the end points of the conic arc models as the centroids of the first molars. Hence, for the comparison of shapes, the coordinates of all dental arches are transformed so that the first molars are at (0,O) and (l,O). The dental arches are represented by conic sections fitted exactly to the first molars and passing as near as possible to the other teeth, p539, the tooth centroids were computed to represent the positions of teeth. Therefore, for this analysis, the dental arch is equated with a smooth outline suggested by the location of the centroids of the ten most anterior maxillary teeth. We evaluate this outline with the best-fitting arcs of conic sections according to Sampson’s iterative refinement of the Bookstein algorithm. End points of the arcs are defined as the centroids of the first molars, p541, conic fitting algorithm gives equal weight to all tooth centroids. For the great majority of our sample of sixty-six arches, one of the premolar centroids, usually the first, lies inside a line connecting the centroids of the canine and first molar, a conic (or any smooth curve) fitting these data will generally pass just outside a premolar centroid and inside the canine centroid in order to also fit the incisors, p542-543).

Lauren et al. and Wu et al. and Sampson are in the same art of occlusal surfaces (Lauren et al., abstract; Wu et al., col. 5, lines 20-35; Sampson, p537). The combination of Sampson with Lauren et al. and Wu et al. will enable using centroids. It would have been obvious at the time .

Claims 10-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lauren et al. (IDS: “A new computer-assisted method for design and fabrication of occlusal splints”) as applied to claims 1 and 12 above, further in view of Hilliard (IDS: US 7950131 B2).

Regarding claims 10-11 and 17, Lauren et al. disclose the method and system of claims 1 and 12. Lauren et al. do not disclose marking the dental aligner with the marking comprises etching the dental aligner with the marking using a laser, wherein the marking is a string of alphanumeric characters. 

Hilliard teaches marking the dental aligner with the marking comprises etching the dental aligner with the marking using a laser, wherein the marking is a string of alphanumeric characters (“Aligners often require identification markings. For example, a series of aligners needs a serial number indicating the sequence in which they are to be worn by the patient.  Other markings such as patient number, case number, doctor number, material type and thickness, and any other requirements for alpha-numeric symbols can be installed by the laser at the same time the cutting and trimming is accomplished.  Such markings do not necessarily 
 
Lauren et al. and Hilliard are in the same art of occlusal surfaces (Lauren et al., abstract; Hilliard, col. 19, lines 50-60). The combination of Hilliard with Lauren et al. will enable using laser etching. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the laser etching of Hilliard with the dental aligner fabrication of Lauren et al. as this was known at the time of filing, the combination would have predictable results, and as Hilliard indicates aligners often require identification numbers (col. 21, lines 20-40), thereby necessitating the use of a process such as laser etching in the fabrication process of Lauren et al. to meet this need.

Allowable Subject Matter

Claims 4, 14 and 20
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and with filing of a terminal disclaimer.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and with filing of a terminal disclaimer (Relevant art: English abstract WO 2021/073530 A1 [does not predate & not specific to dental modeling] (A building model simplification processing method and apparatus, an electronic device, and a storage medium, relating to the technical field of computer intelligence. The method comprises: performing first plane detection on an original three-dimensional model to determine at least one plane area and at least one non-plane area in the original three-dimensional model (S101); performing second plane detection on the non-plane area to determine at least one approximate plane sub-area in the non-plane area (S102); and performing polygon division on the plane area and the approximate plane sub-area to generate second polygon meshes forming the plane area and the approximate plane sub-area, so as to build a simplified three-dimensional model (S103).)
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and with filing of a terminal disclaimer.
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and with filing of a terminal disclaimer.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20150028325 A1 ([in the formula (I), "N" represents the total number of measurement points (total pixel count), "i" represents any one of integers in a range of 1 to N, "xi" represents data of depth of concavities and convexities at an i-th measurement point, and "m" represents the average value of depth distribution of concavities and convexities]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661